Citation Nr: 0607910	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-05 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for a right foot 
disorder, claimed as secondary to a service-connected right 
knee disorder.  

2.	Entitlement to service connection for a right hip 
disorder, claimed as secondary to a service-connected right 
knee disorder.

3.	Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected right knee 
disorder.  


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1981 to September 
1984.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.     

The Board notes that the veteran may have raised a service 
connection claim for a right ankle disorder.  Specifically, 
in an informal claim dated in May 2001, the veteran expressed 
interest in filing a service connection claim for a right 
ankle disorder.  In support of such a potential claim, a VA 
examiner found the veteran with a right ankle disorder, and 
related the disorder to the veteran's service.  

This potential issue is referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.	The veteran is currently service connected for a right 
knee disability.    

2.	The preponderance of the evidence indicates that the 
veteran has a current low back disorder.    

3.	The veteran's low back disorder is not proximately due to, 
a result of, or aggravated by his service-connected right 
knee disability.  

4.	The preponderance of the evidence indicates that the 
veteran has a current right foot disorder.  

5.	The veteran's right foot disorder is not proximately due 
to, a result of, or aggravated by his service-connected right 
knee disability.  

6.	The preponderance of the evidence indicates that the 
veteran does not have a right hip disorder.    


CONCLUSIONS OF LAW

1.	The veteran's low back disorder is not proximately due to 
or the result of his service-connected right knee disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2005).

2.	The veteran's low back disorder is not aggravated by his 
service-connected right knee disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).

3.	The veteran's right foot disorder is not proximately due 
to or the result of his service-connected right knee 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310(a) (2005).

4.	The veteran's right foot disorder is not aggravated by his 
service-connected right knee disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).

5.	A right hip disorder is not proximately due to or the 
result of the veteran's service-connected right knee 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310(a) (2005).

6.	A right hip disorder is not aggravated by the veteran's 
service-connected right knee disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking secondary service connection for low 
back, and right foot and hip disorders.  In the interest of 
clarity, the Board will initially discuss whether the issues 
have been properly developed for appellate purposes.  The 
Board will then address the merits of the claims, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in September 2002, a Statement of the Case 
issued in March 2003, Supplemental Statements of the Case 
issued in January 2004, January 2005, and November 2005, and 
a letter from the RO issued in October 2001.      

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statements of the Case, the RO notified the 
veteran of all regulations pertinent to his claims, informed 
him of the reasons for the denials, and provided him with 
additional opportunity to present evidence and argument.  In 
the October 2001 letter, the RO advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claims.  

In the October 2001 letter, moreover, the RO requested from 
the veteran any relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
(the Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  And the RO provided 
notification to the veteran before the RO adjudicated his 
claims in September 2002.  Pelegrini, 18 Vet. App. at 121 (a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  

As such, the Board finds that the rating decision, the 
Statement of the Case, the Supplemental Statements of the 
Case, and the notification letter provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  Here, the 
RO obtained VA and service medical records pertaining to the 
claims, and provided the veteran with VA compensation 
examinations.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Secondary Service 
Connection 

In August 1986, the veteran was service connected for a right 
knee disorder.  In June 2001, the veteran claimed that this 
disorder caused disorders in his low back, and in his right 
foot and hip.  For the reasons set forth below, the Board 
disagrees with the veteran's claims.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The record demonstrates that the veteran has been service 
connected for a right knee disorder.  And the preponderance 
of the evidence demonstrates that the veteran has current 
right foot and low back disorders.  

However, the record preponderates against the veteran's 
claims that the current foot and low back disorders relate to 
the service-connected right knee disorder.  And the record 
preponderates against his claim to a current right hip 
disorder.  

	Low Back Disorder

Medical evidence demonstrates a current low back disorder.  
In September 2001, Magnetic Resonance Imaging (MRI) showed 
diffuse disc bulging at L3-L4, which caused moderate right 
foraminal stenosis.  VA compensation examination in May 2002 
found the veteran with lumbar strain.  VA treatment records 
dated in July 2002 indicate degenerative disc disease at L3-
4.  And a VA examination report dated in March 2005 related 
pain in the veteran's right buttocks area to disc protrusion 
in his lumbar spine.  So the record clearly demonstrates the 
existence of a current low back disorder.  The medical 
evidence of record does not relate this disorder to the 
service-connected right knee disorder, however.  In fact, the 
only medical nexus opinion of record addressing this issue 
counters the veteran's claim.  The May 2002 compensation 
examiner related the veteran's low back disorder to an 
automobile accident the veteran experienced several years 
earlier while a civilian, and stated expressly that the low 
back disorder was likely unrelated to service.  As no medical 
evidence counters this opinion, the Board finds that the 
medical evidence of record preponderates against the 
veteran's secondary service connection claim for a low back 
disorder.  38 C.F.R. § 3.310(a).  

	Right Foot Disorder

The veteran claims that he has no arch in his right foot, 
that this causes him pain, and that his right knee disorder 
caused this foot disorder.  February 2005 MRI found the 
veteran's right foot without abnormalities, while the May 
2002 VA examiner found the veteran without a right foot 
disorder.  Nevertheless, other medical evidence supports his 
claim to a current right foot disorder.  July 2002 VA 
treatment notes indicate "a significant loss of the arch" 
on the right foot, and the March 2005 VA examiner found the 
veteran with pes planus in the right foot.  As such, the 
Board finds that the preponderance of the evidence supports 
the veteran's claim to a current right foot disorder.  

However, the only medical opinion addressing nexus to service 
finds the current disorder unrelated to service.  
Specifically, the March 2005 examiner stated that he did not 
believe that the "pes planus deformity is related to" the 
veteran's inservice accident that led to his right knee 
injury.  As no medical evidence counters this opinion, the 
Board finds that the medical evidence of record preponderates 
against the veteran's secondary service connection claim for 
a right foot disorder.  38 C.F.R. § 3.310(a).  

	Right Hip Disorder 

The veteran claims that he experiences pain in his right 
buttock, behind his hip.  He characterizes this pain as a 
manifestation of a hip disorder, which he contends relates to 
his right knee disability.  

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence indicates that the 
veteran does not have a current right hip disorder.  The May 
2002 VA compensation examiner found the veteran with full 
range of motion in his right hip, and with "no pathology" 
of the right hip.  An x-ray of the right hip conducted the 
same day was negative.  March 2005 MRI of the right hip 
indicated a normal right hip.  And the March 2005 VA 
examiner, after finding the veteran with full range of motion 
in his right hip, found the veteran's right hip to be normal.  
This examiner also suggested that the veteran's claimed right 
hip pain may stem from the disc protrusion of the veteran's 
low back at L3-L4.  

As no medical evidence demonstrates the existence of a 
current right hip disorder, the Board finds that the medical 
evidence of record preponderates against the veteran's 
secondary service connection claim for a right hip disorder.  
38 C.F.R. § 3.310(a).  

In its analysis, the Board noted the veteran's contentions, 
in his written statements and in his personal hearing in 
January 2005, that his right knee disability caused the other 
disabilities.  But the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As a layman, the 
veteran is not competent to offer opinions on medical 
causation.  For such guidance, the Board must look instead to 
medical evidence of record.  And it is this evidence that 
preponderates against the veteran's claims.  

As the preponderance of the evidence is against the veteran's 
service connection claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right foot disorder, 
claimed as secondary to a service-connected right knee 
disorder, is denied.  

Entitlement to service connection for a right hip disorder, 
claimed as secondary to a service-connected right knee 
disorder, is denied.  

Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected right knee 
disorder, is denied.  



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


